            Case 1:20-cv-10326-RGS Document 19 Filed 06/01/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                 )
FERNANDA MALDONADO,                              )
HEATHER LIEBER and THAIS                         )
BLANDO, on behalf of themselves and all          )
others similarly situated                        )
                                                 )   No. 1:20-CV-10326-RGS
                       Plaintiffs,               )
                                                 )
       v.                                        )
                                                 )
CULTURAL CARE, INC., GORAN                       )
RANNEFORS, NATALIE JORDAN, and                   )
JENS APPELKVIST,                                 )
                                                 )
                       Defendants.               )
                                                 )

          DECLARATION OF BRIAN F. SHAUGHNESSY IN SUPPORT OF
        DEFENDANTS’ MOTION TO DISMISS THE AMENDED COMPLAINT

       I, Brian F. Shaughnessy, hereby declare, under penalty of perjury, as follows:

       1.       I am an attorney admitted pro hac vice to practice before this Court. I am a member

of the law firm Quinn Emanuel Urquhart & Sullivan, LLP, counsel to Defendants Cultural Care,

Inc., Goran Rannefors, Natalie Jordan, and Jens Appelkvist (collectively, the “Defendants”), in the

above-captioned action.

       2.       I submit this declaration in support of Defendants’ Motion to Dismiss the Amended

Complaint (the “Motion”). I have personal knowledge of the facts presented in this declaration,

and personal familiarity with the documents and filings at issue in the Motion.

       3.       Attached as Exhibit A is a true and correct copy of a “Local Childcare Consultant

Agreement” between Cultural Care, Inc. and Thais Blando, executed on April 30, 2014.
               Case 1:20-cv-10326-RGS Document 19 Filed 06/01/20 Page 2 of 3



          4.       Attached as Exhibit B is a true and correct copy of a “Local Childcare Consultant

Agreement” between Cultural Care, Inc. and Heather Lieber, executed on October 5, 2015.

          5.       Attached as Exhibit C is a true and correct copy of a “Local Childcare Consultant

Agreement” between Cultural Care, Inc. and Fernanda Maldonado, executed on July 10, 2019.

          6.       Attached as Exhibit D is a true and correct copy of the August 2019 Cultural Care

payroll statement for Fernanda Maldonado.

          7.       Attached as Exhibit E is a true and correct copy of the last Cultural Care payroll

statement for Fernanda Maldonado covering the December 2019 pay period.

          8.       Attached as Exhibit F is a true and correct copy of the 2019 Form 1099 for Fernanda

Maldonado.

          9.       Attached as Exhibit G is a true and correct copy of the last Cultural Care payroll

statement for Thais Blando covering the August 2017 pay period.

          10.      Attached as Exhibit H is a true and correct copy of the 2017 Form 1099 for Thais

Blando.

          11.      Attached as Exhibit I is a true and correct copy of a June 28, 2017 article reporting

on the arrest of Heather Lieber (Wasilewski).

          12.      Attached as Exhibit J is a true and correct copy of the 2017 Form 1099 for Heather

Lieber.

Executed on: June 1, 2020
             Boston, MA

                                                         /s/ Brian F. Shaughnessy
                                                         Brian F. Shaughnessy (pro hac vice)
                                                         Quinn Emanuel Urquhart & Sullivan, LLP
                                                         111 Huntington Street, Suite 520
                                                         Boston, MA 02199-3600
                                                         brianshaughnessy@quinnemanuel.com
                                                         (617) 712-7100

                                                     2
         Case 1:20-cv-10326-RGS Document 19 Filed 06/01/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document filed today through the Court’s ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF), and that paper copies will be sent by U.S. Mail to those indicated as non-registered

participants on June 1, 2020.



Dated: June 1, 2020

                                              /s/ Brian F. Shaughnessy
                                              Brian F. Shaughnessy




                                                 3
